Citation Nr: 1628371	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-11 037 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to January 1991 in the Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims file.

These issues were before the Board in April 2014 and were remanded for further development.  Specifically, the Board requested available updated VA treatment and private treatment records should be obtained, and an additional opinion from the VA examiner should be obtained.  Updated VA treatment records were obtained and associated with the claims file.  In an April 2014 letter, the VA requested the Veteran identify all relevant private treatment records, however to date no response has been received.  Additional VA examiner's opinions were obtained in October 2014.  Accordingly, the requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the April 2014 remand, the issues of entitlement to an increased disability rating for history of a stress fracture of the right tibial talar, entitlement to service connection for a back disability, to include as secondary to history of a stress fracture of the right tibial talar, entitlement to service connection for bilateral pes cavus, to include as secondary to history of a stress fracture of the right tibial talar, entitlement to education benefits, and entitlement to a total disability rating based on individual unemployability have been raised during the October 2012 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The evidence does not establish the Veteran was diagnosed with a right leg disorder at any point during the period on appeal.

2.  The evidence does not establish the Veteran's right hip disorder began during, or was otherwise caused by, her active duty service, including her service-connected right ankle disability.

3.  The evidence does not establish the Veteran's right knee disorder began during, or was otherwise caused by, her active duty service, including her service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right leg, hip, and knee disorder.  She has described pain in in her leg, hip, and knee, which she relates to her service-connected right ankle disability.  See e.g. August 2008 written statement.  As will be discussed in detail below, the evidence does not establish the Veteran was diagnosed with a chronic right leg, hip, or knee disorder related to her active duty service, including her service-connected right ankle disability.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.


The Veteran's service treatment records reflect she was diagnosed with stress fractures of her right tibial talar (ankle) and left calcaneal (heel).  See September 1990 bone scan.  She was treated with rest and limited duty.  In September 1990, she also reported experiencing pain in her right leg; however no diagnosis was given regarding this complaint of pain.  In December 1990, the Air Force Physical Evaluation Board recommended medical discharge of the Veteran due to multiple stress fractures of both lower extremities.  As discussed, service treatment records only reflect stress fractures of the Veteran's right ankle and left heel, disabilities for which service connection has already been separately established.  Although she reported right leg pain, service treatment records do not reflect she was diagnosed with any separate right leg, hip, or knee disorder during her active duty service.  Accordingly, in-service diagnosis is not established.

The Veteran filed her initial claim for VA benefits in January 1991, the month of her separation from active duty service.  On this application, she only claimed bilateral stress fracture in her left heel and right ankle.  No separate right leg, hip, or knee symptoms were mentioned.  Because she was seeking VA disability benefits, it is reasonable to assume she would have also included any right leg, hip, or knee symptoms she was experiencing at that time.  Her failure to do so suggests she was not experiencing any such symptoms at that time.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Furthermore, in conjunction with this appeal, she was provided with a VA examination in February 1991.  During this examination, the examiner noted the Veteran had a history of stress fracture in her left heel and right ankle, but no such fracture was found during this exam.  Therefore, the Veteran's failure to include any symptoms on her initial claim for benefits and VA examiner's report which did not indicate any relevant symptoms suggests the Veteran did not experience any separate right leg, hip, or knee symptoms shortly after her separation from active duty service.

In October 2002, the Veteran filed an additional claim for VA benefits.  In this claim, she only sought an increased rating for her service-connected right ankle disability, and again did not mention any separate right leg, hip, or knee symptoms.  In a November 2002 VA examination, the examiner opined the Veteran's previous stress fractures had healed and gave her no problems.  Instead, her posture and gait were normal, and x-ray of the right lower extremity was negative.  Therefore, the Veteran's failure to describe any relevant symptoms and the normal VA examiner's report again provides evidence the Veteran was not experiencing any separate right leg, hip, or knee disorder at this time.

In August 2008, the Veteran filed her current claim and described experiencing pain in her right leg, hip, and knee.  As discussed above, she attributed this pain to her in-service injury to her right ankle and resulting service-connected disability.  That same month, her daughter and friends also submitted written statements in support of her claim, describing they witnessed the Veteran complain of pain in her right leg, hip, and knee for several years.

As lay individuals, the Veteran and her family and friends are competent to report what comes to them through their senses, such as experiencing pain, or witnessing the Veteran's complaints and limitation of activities due to pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, these lay statements are competent to establish the Veteran experienced complaints of pain in her right leg, hip, and knee.  However, the Veteran and family and friends lack the medical training and expertise to provide a complex medical opinion as to the etiology of this pain from a separate service-connected disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, although these statements reflect the Veteran experienced pain, these records do not establish she was diagnosed with any current disability relating to her right leg, hip, or knee, or otherwise relate this pain to her service-connected right ankle disability.

Instead, medical records suggest the Veteran's complaints of pain may be related to her separate and non-service connected back disability.  For example, in September 2008 the Veteran sought treatment from the emergency room for pain of the right ankle and leg for "quite some time."  She described approximately one week earlier the pain went up the back of her thigh and into her buttocks.  A MRI from November 2008 revealed the Veteran had mild disc bulge posteriorly with posterior annular tear at L4-5 and L5-S1.  In December 2008, a VA medical professional indicated the Veteran's low back pain from her mild disc bulge was radiating down into her right foot.

In June 2009, the Veteran was provided with a VA examination.  The examiner noted the Veteran's in-service diagnosis of stress fractures, as well as her current reports of pain, weakness, stiffness, swelling, giving way, lack of endurance, and fatigability in her right leg, hip, and knee.  The Veteran described the symptoms had existed for approximately three years, and began with the stress fractures in her basic training.  Upon examination, the Veteran was noted to have normal gait and posture, although she wore an ankle brace for stability.  Physician examination of the right leg was normal, and testing revealed full range of motion of her right leg, hip, and knee.  X-rays were also taken and were within normal limits of the leg, hip, and knee.  Regarding her right leg and hip, the examiner opined there was no pathology to render a diagnosis.  The examiner indicated the Veteran had chondromalacia in her right knee, but opined this condition was unrelated to her in-service stress fracture.  In explanation, the examiner noted the Veteran's crepitus was present in both knees.  Therefore, this examiner's report provides evidence against the Veteran's appeals.

Following her VA examination, the Veteran continued to seek medical treatment for lower back pain radiating down her right leg.  See e.g. September 2009 VA treatment record.  On other occasions, she described the pain started in her right ankle and traveled up her leg.  See e.g. December 2009 VA treatment record.  However, upon examination his right leg, hip, and knee were consistently noted to be in normal condition, and she walked with a normal gait. See e.g. February 2010 VA treatment record.

In October 2012, the Veteran sought private treatment for the conditions on appeal.  Upon examination, the Veteran demonstrated good range of motion in her hips bilaterally, and crepitus with flexion and extension of both knees, but no effusions.  The physician diagnosed the Veteran with back pain, bilateral knee pain, and bilateral hip trochanteric bursa pain.  She indicated the Veteran requested she provide an opinion on whether the Veteran's current complaints of pain in her right shin, hip, knee, and back were related to her service-connected right ankle disability.  However, the medical professional stated, "I explained to patient that I have not ever evaluated any pain issues on her and would be hard put to it to say that all of her issues that she is claiming now are related to an injury in basic training.  When patients are overweight and not exercising enough they can certainly get degenerative changes in hips knees and back."  Therefore, this private physician's opinion does not relate the Veteran's complaints of right leg, hip, and knee pain to her active duty service, but instead suggests such symptoms may be related to her weight.

In October 2012, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  During this hearing, the Veteran reported experiencing constant ache and pain which radiated up from her right ankle into her hip, and limited her ability to walk, standing, or drive for prolonged time.  However, the Veteran clarified that she had not been diagnosed with any leg, hip, or knee disorder.  See hearing transcript pg. 10.

Throughout 2014, the Veteran's lower extremities were noted to be normal to physical inspection.  See e.g. February 2014 VA treatment record.

In October 2014, a VA examiner reviewed the Veteran's complete claims file, and found the existing medical evidence was sufficient to provide a nexus opinion under the Acceptable Clinical Evidence (ACE) process.  The examiner considered the Veteran's reports of pain in her right leg, hip, and knee, as well as her in-service complaints of pain and swelling in the right knee.  However, the examiner noted that no knee condition was found on the 2009 bone scan.  Furthermore, this examiner noted the medical evidence did not reflect the Veteran was diagnosed with a right hip or thigh condition at any point during the period on appeal.  Instead, her right hip pain was diagnosed as sciatic as a result of her separate and non-service connection spinal nerve impingement.  The examiner also opined she was unable to determine any pathology for the Veteran's subjective complaints of knee pain, especially since x-rays in 1991, 2008, and 2009 were normal.  The examiner continued that any stress fracture the Veteran experienced would typically heal within twelve weeks, according to updated medical research, and that any subsequent knee pain was unrelated to this in-service stress fracture.  Finally, the examiner also noted the Veteran had gained sixty pounds since her active duty service, suggesting her current symptoms may be due to her weight.

Based on all the foregoing, the evidence does not establish the Veteran has a current right leg, hip, or knee disorder related to her active duty service.  Service treatment records and post-service medical records do not reflect she experienced symptoms of pain in these areas until several years after her active duty service.  Furthermore, the medical evidence does not contain any opinion relating the Veteran's pain in her leg, hip, and knee to her active duty service, or her service-connected right ankle disability.  Instead, her symptoms were alternatively related to her separate non-service connected back disability and her weight gain since service.  Finally, two separate VA examiners opined the Veteran's current complaints of pain were not related to, or otherwise caused by, her active duty service or service-connected right ankle disability.  Accordingly, the elements of service connection have not been met, and the Veteran's appeals are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service treatment records, and some private medical records have been obtained and associated with the claims file.  In an October 2012 written statement, the Veteran indicated additional private medical records, including x-rays, which may be relevant to the issues on appeal.  As discussed above, in an April 2014 letter, the VA requested the Veteran either submit these identified records, or return a signed medical release so the VA could obtain the records in question.  However, to date no response has been received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without cooperation from the Veteran, the VA is unable to obtain these potentially relevant private treatment records.  Accordingly, no further action was available to the VA.

The Veteran was provided with a hearing before the undersigned VLJ in October 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to active duty service or service-connected disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  As discussed, this case was remanded in order to provide an opportunity to obtain the identified relevant private treatment records, however no response from the Veteran was received.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.






ORDER

Entitlement to service connection for a right leg disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a right knee disorder is denied.






______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


